MEMORANDUM *
Petitioners Irma Shalimar Wahjudi and Hendra, Caesar, and Chrysta Wahjudi (the ‘Wahjudis”) petition for review of the Board of Immigration Appeals’ summary affirmance of an Immigration Judge’s denial of their applications for asylum, withholding of removal, and relief under the Convention Against Torture. We do not have jurisdiction to review the merits of the Wahjudis’ case because their petition was untimely filed, see 8 U.S.C. § 1252(b), and the circumstances do not rise to the level of “unique circumstances” under which “the late notice may be deemed to have been constructively filed within the jurisdictional time limits.” Hernandez-Rivera v. INS, 630 F.2d 1352, 1355 (9th Cir.1980).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.